DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Fox et al. (US Pre-Grant Publication 2018/0207061), Vassallo et al. (US Pre-Grant Publication 2018/0098913), and McCoy et al. (US Pre-Grant Publication 2013/0102989). Examiner concurs with the analysis provided in the Written Opinion of the International Search Authority dated 5/7/2020 in corresponding application PCT/US2020/020659.
Regarding claim 1, Fox fails to explicitly disclose wherein the outer cap being rotatable relative to the inner cap in a child-resistant locked position, wherein the closure is configured to change from the locked position to an unlocked position in response to an unlocking force applied on the outer cap to cause the inner cap to rotate with the outer cap to remove the closure from the filler neck, and an upper surface located at or above the mouth, and a fluid passageway that extends from the upper surface to the lower surface to open into the interior product-storage region, the antisuction valve formed to include a plurality of airflow recesses that are arranged to extend between the lower surface and the upper surface and are configured to minimize formation of a complete seal between a child's mouth and the upper surface so that sufficient suction to remove fluid through the fluid passageway is blocked.
McCoy fails to explicitly disclose an anti-suction valve fixed to the filler neck, the closure including an inner cap configured to mount to the filler neck and an outer cap coupled to the inner cap, the outer cap being rotatable relative to the inner cap in a child-resistant locked position, the closure being configured to change from the locked position to an unlocked position in response to an unlocking force applied on the outer cap to cause the inner cap to rotate with the outer cap to remove the closure 
None of the cited prior art teaches or fairly suggests wherein the outer cap being rotatable relative to the inner cap in a child-resistant locked position, wherein the closure is configured to change from the locked position to an unlocked position in response to an unlocking force applied on the outer cap to cause the inner cap to rotate with the outer cap to remove the closure from the filler neck, and an upper surface located at or above the mouth, and a fluid passageway that extends from the upper surface to the lower surface to open into the interior product-storage region, the antisuction valve formed to include a plurality of airflow recesses that are arranged to extend between the lower surface and the upper surface and are configured to minimize formation of a complete seal between a child’s mouth and the upper surface so that sufficient suction to remove fluid through the fluid passageway is blocked.
Regarding claim 10, Fox fails to explicitly disclose wherein the upper surface of the anti-suction valve is arranged at or above the mouth, and wherein the anti-suction valve is formed to provide a plurality of airflow recesses between the lower surface and the upper surface that are configured to minimize formation of a complete seal between a user's mouth and the upper surface so that sufficient suction is blocked that would remove fluid through the fluid passageway.
McCoy fails to explicitly disclose an anti-suction valve mounted to the filler neck to restrict access to the mouth, the anti-suction valve including a lower surface arranged below the mouth, an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781